Citation Nr: 1730337	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer in excess of 10 percent prior to July 22, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to October 1972 and from August 1981 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in part, increased the disability rating for duodenal ulcer with gall bladder removal to 10 percent.  The Veteran filed a notice of disagreement as to this issue in January 2009 and a statement of the case (SOC) was issued in July 2009.  Jurisdiction has since been transferred to Pittsburgh, Pennsylvania.   

In February 2016, the RO granted a 20 percent rating for the Veteran's service-connected duodenal ulcer, effective July 22, 2013.  As this does not constitute a full grant of benefits sought on appeal the issue is still before the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993)

In a July 2017 rating decision, the RO denied entitlement to service connection for a sleep condition, entitlement to service connection for an acquired psychiatric condition, and entitlement to special monthly compensation, while continuing the noncompensable and 10 percent ratings for bilateral hearing loss and tinnitus, respectively.  The RO also granted a 40 percent rating for the service-connected lumbar strain, but declined to reopen the claims for entitlement to service connection for chronic obstructive pulmonary disease, myocardial infarction, and hypertension.  As the Veteran has not filed a notice of disagreement in response to this rating decision, these matters are not currently before the Board.


FINDINGS OF FACT

1. Between June 23, 2008 and July 22, 2013, the Veteran's duodenal ulcer is most appropriately characterized as mild.

2.  As of July 22, 2013, the Veteran's duodenal ulcer is most appropriately characterized as moderately severe.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a duodenal ulcer between June 23, 2008 and July 22, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent evaluation, but not higher, for a duodenal ulcer, effective July 22, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In July 2008, the RO provided notice that met the requirements. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in October 2008 and July 2013 to evaluate the severity of his duodenal ulcer.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not alleged that his disability has worsened in severity since the most recent VA examination in July 2013. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Rating for Duodenal Ulcer

The Veteran seeks an increased rating for his service-connected duodenal ulcer, contending that the disability is more severe than is contemplated by the current ratings.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Duodenal ulcer is evaluated under Diagnostic Code 7305, which provides a 10 percent rating where the duodenal ulcer is mild, with recurring symptoms once or twice a year.  A 20 percent rating is warranted for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration; or continuous moderate manifestations. A 40 percent rating is warranted for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7305.

Based on the evidence presented, the Board finds that a rating for a duodenal ulcer in excess of 10 percent prior to July 22, 2013is not warranted, but that a rating of 40 percent, but not higher, for a duodenal ulcer since July 22, 2013 is warranted. In this regard, the Board notes that to warrant an even higher rating the evidence must show moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

The Veteran has stated that he experienced diarrhea and an upset stomach on a daily basis.  He also reported vomiting accompanied by severe pain, and that his condition was only partially relieved by medication.  The Veteran noted that he was initially assigned a 20 percent rating in 1972.  See February 2009 Statement in Support of Claim and July 2010 Report of General Information.  In an April 1999 rating decision, the RO noted that the Veteran had returned to active duty from 1981 to 1998, received no treatment, and was not disqualified from active service.  The RO assigned a post-service noncompensable rating.  The Veteran did not express disagreement, and that decision became final.  

In August 2008, the Veteran underwent a contract VA examination.  He reported experiencing frequent stomach pain, which was aggravated by stress and certain foods, as well as residual epigastric pain and diarrhea.  He denied nausea, vomiting, constipation, hypoglycemic reaction, and abdominal distention.  His stomach condition did not cause incapacitation or affect his body weight.  The examiner observed epigastric tenderness on deep palpation, without guarding or rebound tenderness.  The examiner found no indications of anemia or malnutrition. 

In July 2013, the RO afforded the Veteran a second VA examination to evaluate the severity of his duodenal ulcer.  He was taking continuous medication for the disability at that time.  He experienced recurring episodes of severe and non-severe symptoms four or more times annually, for a duration of one to nine days.  He reported periodic abdominal pain, which occurred less than once each month and was only partially relieved by standard ulcer therapy.  There was no weight loss associated with his condition.  The Veteran experienced nausea and recurrent vomiting four or more times annually, for a duration of one to nine days.  There was no evidence of hematemesis or melena.  The examiner noted that the Veteran did report four or more incapacitating episodes per year, lasting between one to nine days at a time.  A related scar was noted, but it was not painful, unstable, or greater than or equal to 39 square centimeters.

Most recently, VA treatment records have documented a history of mild anemia since 2013 but no evidence of melena.  A review of the file of VA outpatient treatment records from 2001 to 2017 show on-going recognition and treatment for the ulcer but the clinical observations are consistent with those provided in the VA examinations noted above.  

Prior to July 22, 2013, the Veteran experienced daily stomach pain and diarrhea, but denied any weight loss or incapacitating episodes related to his duodenal ulcer.  Furthermore, although he reported vomiting, the evidence does not suggest that he experienced recurring episodes of severe symptoms two to three times per year, or more than four times per year, averaging 10 days in duration, nor was there any objective evidence of anemia during this time.  The Board does note that the Veteran reported only partial relief from medication, but the August 2008 VA examination report does not indicate symptoms suggestive of a moderate or severe duodenal ulcer.  Therefore, between June 23, 2008 and July 22, 2013, the Board finds that the Veteran's symptoms were mild in severity under Diagnostic Code 7305, and approximate those contemplated by the 10 percent rating.

However, the Board finds that beginning July 22, 2013, a 40 percent rating, but not higher, is warranted.  The evidence of record shows that the Veteran's duodenal ulcer has resulted in anemia since 2013 and recurring incapacitating episodes four or more times annually.  Additionally, the July 2013 VA examiner noted that the Veteran's abdominal pain was only partially relieved by standard ulcer therapy.  The July 2013 examination report further demonstrated that the recurring episodes of non-severe and severe symptoms occurred four or more times annually.  The Board notes that some of the Veteran's symptoms resemble moderately severe under Diagnostic Code 7305, effective July 22, 2013, even though the recurring episodes were reported as lasting fewer than 10 days.  Therefore, the severity of the Veteran's duodenal ulcer more closely approximates a 40 percent rating, effective July 22, 2013.

Under the 38 C.F.R. § 4.7, when there is a question as to which two evaluations the VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations. The Court in Tatum v. Shinseki, 23 Vet. App 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms.

The Board does not find that the Veteran's symptoms have been indicative of the level of severity warranting a 60 percent rating at any time throughout the appeal period.  The evidence of record indicates that there have been no reports of weight loss, melena, or hematemesis.  Additionally, he reported episodes of vomiting on a recurring basis, as opposed to the periodic basis required by the criteria for a 60 percent rating.  Although the records indicate that the Veteran has a history of anemia since 2013, there is no objective evidence that it has been productive of definite impairment of his overall health.  The Board notes that the Veteran has reported that his pain is only partially relieved by standard ulcer therapy, but the other reported symptoms do not reflect the level of severity that would warrant a 60 percent rating under Diagnostic Code 7305.

Accordingly, the Veteran's symptoms of a duodenal ulcer more closely approximate those contemplated by the 40 percent rating as of July 22, 2013 and a higher rating is warranted since that time. 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected duodenal ulcer. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). An extraschedular analysis is not required in every case. In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007). Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy, 27 Vet. App. at 49; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected disability. The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected duodenal ulcer is not reasonably raised by a review of the record. As discussed above, the record evidence shows that the Veteran did not experience severe disability as a result of his service-connected duodenal ulcer such that a rating greater than 40 percent is warranted at any time during the appeal period. Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

Additionally, the combined schedular ratings account for the severity of the combined disability and there has been no specific contention to the contrary.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. See Johnson, supra. 

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended that his duodenal ulcer renders him unemployable.  Moreover, a VA examination report from June 2017 noted that the Veteran works about 12 hours per week.  The examination reports of record have not indicated that his duodenal ulcer would render him unemployable or prevent him from maintaining employment. Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.

ORDER

A rating in excess of 10 percent for the service-connected duodenal ulcer between June 23, 2008 and July 22, 2013 is denied.

A 40 percent disability rating, but not higher, for the service-connected duodenal ulcer, effective July 22, 2013 is granted.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


